Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Robert Duane Larson is suspended from the practice of law for 60 days and until further order of the Court, with the suspension stayed in its entirety by a two-year period of probation, subject to the following conditions: a. Respondent shall abstain from the usage of alcohol and any unprescribed controlled substances; b. Respondent shall continue with the course of treatment recommended by William G. Collins, Ph.D., including following all treatment recommendations; c. Respondent shall keep the Administrator informed, as requested, of his current course of treatment, his attendance, and any change in his course of treatment; d. Respondent shall provide to Dr. Collins an appropriate release, authorizing him to: (1) disclose to the Administrator on at least a quarterly basis information pertaining to the nature of respondent’s compliance with any treatment plan established with respect to respondent’s condition; (2) promptly report to the Administrator respondent’s failure to comply with any part of an established treatment plan; and (3) respond to any inquiries by the Administrator regarding respondent’s mental or emotional state or compliance with any established treatment plans; e. Respondent shall notify the Administrator within 14 days of any change in treatment professionals; f. Respondent shall, upon request by the Administrator, submit to random substance testing by a mental health professional or facility approved by the Administrator, within eight hours of receiving notice by the Administrator that he shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing; g. Respondent shall attend meetings of Alcoholics Anonymous, or other similar support program approved by the Administrator, on a regular basis, but not less than four times per month, for a period of at least two years, and shall maintain a log of his attendance in a form and manner prescribed by the Administrator that he shall submit to the Administrator upon request; h. Respondent shall report to the Administrator any lapse in his sobriety or usage of any unprescribed controlled substances within 72 hours of that usage; i. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the extent of his compliance with the conditions of probation; j. Respondent shall notify the Administrator within 14 days of any change of address; k. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigation relating to his conduct; l. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; m. At least 30 days prior to the termination of the period of probation, respondent shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct; n. Probation shall be revoked if respondent is found to have violated any of the conditions of probation. The period of suspension shall commence from the date of the determination that any condition of probation has been violated and shall continue until further order of the Court; and o. If respondent successfully completes the term of his probation, the probation shall terminate without further order of the Court.